Exhibit 99.1 NEWS RELEASE Contact: Tim T. Esaki (808) 665-5480 tesaki@mlpmaui.com MAUI LAND & PINEAPPLE REPORTS 1st QUARTER 2015 RESULTS KAPALUA RESORT, Hawaii, April 27, 2015 (BUSINESS WIRE) Maui Land & Pineapple Company, Inc. (NYSE: MLP) reported a net loss of $1.1 million, or $(0.06) per share, for the first quarter of 2015, compared to a net loss of $0.9 million, or $(0.05) per share for the first quarter of 2014. The Company reported revenues of $2.8 million and $2.5 million during the first quarters of 2015 and 2014, respectively. The Company had no sales of real estate assets during the first quarters of 2015 or 2014. The Company also announced that it recently amended its American AgCredit loan agreement, eliminating mandatory principal reduction payments, modifying interest rates and payments, and pledging additional collateral as security for the loan. The Company’s lenders also reduced the minimum liquidity level required from $3 million to $2 million. Additional Information Additional information with respect to Maui Land & Pineapple Company, Inc. and our 1st quarter 2015 operating results will be available on our Form 10-Q filed with the Securities and Exchange Commission and our website www.mauiland.com . About Maui Land & Pineapple Company, Inc . Maui Land & Pineapple Company, Inc. develops, sells, and manages residential, resort, commercial, and industrial real estate. The Company owns approximately 23,000 acres of land on Maui and manages properties, utilities, and a nature preserve at the Kapalua Resort. # # # MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDAT ED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended March 31, (in thousands except per share amounts) OPERATING REVENUES Real estate $ 112 $ 83 Leasing 1,415 1,312 Utilities 817 722 Resort amenities and other 450 352 Total operating revenues 2,794 2,469 OPERATING COSTS AND EXPENSES Real estate 168 279 Leasing 532 550 Utilities 612 573 Resort amenities and other 213 281 General and administrative 582 351 Share-based compensation 549 142 Depreciation 558 584 Pension and other postretirement expenses 76 141 Total operating costs and expenses 3,290 2,901 OPERATING LOSS ) ) Interest expense ) ) NET LOSS $ ) $ ) Pension, net of income taxes of $0 211 146 COMPREHENSIVE LOSS $ ) $ ) NET LOSS PER COMMON SHARE BASIC AND DILUTED $ ) $ ) Page 2
